Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is the initial office action based on the application filed on November 8th, 2021, which claim 1 is presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Status of Claims
Claims 1-97 are pending in the application and have been examined below, of which, claims 2-97 have been preliminarily canceled and claim 1 is presented in independent form.
Information Disclosure Statement
The information disclosure statements filed on December 15th, 2021 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+5+6+7 of U.S. Patent No. 10,452,359. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious that a user interface can be computer program code and the input can be the data.
INSTANT APPLICATION
16/596942
PATENT No.
10,452,359
Claim 1: 
A method of modifying a user interface, the method comprising: 
2receiving user interface data at a client from a first server; 



3receiving modification computer program code at said client; and



4executing said modification computer program code at said client to modify said user 5interface data to generate modified user interface data.
Claim 1:
A method of modifying input computer program code, the method comprising:
processing the input computer program code to identify first computer program code;
…

Claim 6: The method according to claim 5, … the method further comprises: transmitting processed computer program code to a client.

Claim 5: The method according to claim 4, wherein the third computer program code is configured to modify the first computer program code comprised within the second computer program code prior to execution.
Claim 7: The method according to claim 6, wherein the client is configured to execute the third computer program code.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+5+6+7 of U.S. Patent No. 11,194,597. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious that a user interface can be computer program code and the input can be the data.
INSTANT APPLICATION
16/596942
PATENT No.
11,194,597
Claim 1: 
A method of modifying a user interface, the method comprising: 

2receiving user interface data at a client from a first server; 



3receiving modification computer program code at said client; and



4executing said modification computer program code at said client to modify said user 5interface data to generate modified user interface data.
Claim 1:
A method of modifying input computer program code, the method comprising:
…
processing the input computer program code to identify first computer program code;
…

Claim 6: The method according to claim 5, … the method further comprises: transmitting processed computer program code to a client.

Claim 5: The method according to claim 4, wherein the third computer program code is configured to modify the first computer program code comprised within the second computer program code prior to execution.
Claim 7: The method according to claim 6, wherein the client is configured to execute the third computer program code.


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending Application No. 11/994993.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
INSTANT APPLICATION
16/596942
COPENDING APPLICATION
11/994993
Claim 1: 
A method of modifying a user interface, the method comprising: 
2receiving user interface data at a client from a first server; 






3receiving modification computer program code at said client; and 

4executing said modification computer program code at said client to modify said user 5interface data to generate modified user interface data.
Claim 1:
A method of modifying a user interface, the method 2comprising: 
3receiving user interface data at a client from a first server, wherein the user 4interface data comprises at least one function called to affect operation of said user 5interface, wherein the function includes user interface program code that is executable by 6the client to generate displayable user interface elements; 
7receiving modification computer program code at said client to modify the user 8interface program code; and 
9executing said modification computer program code at said client to modify said 10user interface data, including modifying the user interface program code of the at least 11one function, to generate modified user interface data, wherein modification of the at 12least one function causes the client to modify generation of the user interface data 13to modify the user interface.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Steve Mansour and Mikol Graves (WO 02/44977 A1 – hereinafter, Mansour).
Regarding claim 1:
Mansour discloses a method of modifying a user interface, the method comprising: 
2receiving user interface data at a client from a first server (FIG. 1 and associated text, such as, “The JS-core is coded in JavaScript and provides interactive users control locally … A web-client user interface is generated ‘on-the-fly’ within a user browser … One such frame includes calendar event data that was requested from the server. Other frames include JavaScript routines that know how to read the vent data and produce HTML to render the events or other interface elements. The JavaScript running in the hidden frames emit HTML to the visible frames to render the interface seen by the users.” (See pg. 5, lines 10-31). “a calendar event data that was requested from the server” (See pg. 10, claim 1); 
3receiving modification computer program code at said client (FIG. 1 and associated text, such as, “The JS-core is coded in JavaScript and provides interactive users control locally … A web-client user interface is generated ‘on-the-fly’ within a user browser … One such frame includes calendar event data that was requested from the server. Other frames include JavaScript routines that know how to read the vent data and produce HTML to render the events or other interface elements. The JavaScript running in the hidden frames emit HTML to the visible frames to render the interface seen by the users.” (See pg. 5, lines 10-31). FIG. 2 and associated text, such as, “A JavaScript generator 218 builds corresponding JavaScript routines 220 that will be executed as-needed by the web-client 204. A frame set generator 222 builds a mixed event data, HTML, and JavaScript code 224 for transmission to the web-client 204” (See pg. 7, lines 5-8). “transmitting at least one frame… with a JavaScript routine” (See pg. 10, claim 1)); and 
4executing said modification computer program code at said client to modify said user 5interface data to generate modified user interface data (FIG. 1 and associated text, such as, “The JS-core is coded in JavaScript and provides interactive users control locally … A web-client user interface is generated ‘on-the-fly’ within a user browser … One such frame includes calendar event data that was requested from the server. Other frames include JavaScript routines that know how to read the vent data and produce HTML to render the events or other interface elements. The JavaScript running in the hidden frames emit HTML to the visible frames to render the interface seen by the users. As the user press links and controls on the interface, calls are made into the JavaScript routine to change the interface.” (See pg. 5, lines 10-31). FIG. 2 and associated text, such as, “A user-interface control 234 will trigger various ones of the JavaScript routines to execute and generate new user-interface HTML 236 that will render within or build more visible frames 230” (See pg. 7, lines 16-18). “calling said JavaScript routine to change said user interface in response to a user clicking-on a variety of links” (See pg. 10, claim 1)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dye et al. (US Patent No. 6,802,053) discloses a system and method wherein a graphical program block diagram executes on a server computer, and one or more client computers receive and display a graphical program user interface panel corresponding to the block diagram, wherein the graphical program user interface panel can be used to provide input to or display output to from the block diagram. The present invention further relates to a distributed virtual instrumentation system, wherein a block diagram executes on a server computer and one or more front panels are displayed on client computers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        September 20th, 2022